     CASE 0:18-cv-00886-NEB-DTS Document 112 Filed 06/03/19 Page 1 of 2




                            STATE OF MINNESOTA
                                  OFFICE OF THE ATTORNEY GENERAL
                                                                                                    SUITE 1100
                                                                                                    445 MINNESOTA STREET
KEITH ELLISON                                                                                       ST. PAUL, MN 55101-2128
ATTORNEY GENERAL                                                                                    TELEPHONE: (651) 282-5700
                                                   June 3, 2019


The Honorable David T. Schultz
Magistrate Judge, District of Minnesota
United States District Court
9E U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415

      Re:    James Irving Dale v. Tom Roy, et al.
             Court File No. 18-cv-0886 (NEB/DTS)

Dear Magistrate Judge Schultz:

       I am writing regarding the Settlement Conference set in the above-entitled matter
for July 22, 2019, pursuant to the Court’s Amended Order for Settlement Conference on
May 20, 2019. (Doc. 108.) I am writing to request that the individually-named State
Defendants Tom Roy, the former Commissioner of the Minnesota Department of
Corrections (“DOC”), former medical director David Paulson, M.D., Kathryn Halvorson,
Nola Karow, Ann Blanchard, and Nanette Larson (collectively “State Defendants”) be
excused from attending the Settlement Conference.

       None of the State Defendants have settlement authority in this matter. The State
Defendants have been indemnified by the DOC, as disclosed in the parties’ Joint Rule
26(f) Report (Doc. 95). The indemnification and certification of State employees for
representation in civil suits is governed by the Tort Claims Act, Minnesota Statutes §
3.736. The Tort Claims Act provides that State employees who are named defendants in
civil suits are entitled to defense and indemnification, which includes attorney
representation and reimbursement of the amount of any costs, fines, judgments or
settlements in a case. Minn. Stat. § 3.736, subd. 9.

       Party representatives with full settlement authority from the DOC will be in
attendance at the Settlement Conference. Plaintiff does not object to the individually-
named State Defendants not attending the settlement conference as long as party
representatives with full settlement authority from the DOC will be in attendance.

                   Toll Free Line: (800) 657-3787 • Minnesota Relay: (800) 627-3529 • www.ag.state.mn.us
                                          Printed on 30% Postconsumer Material Paper
     CASE 0:18-cv-00886-NEB-DTS Document 112 Filed 06/03/19 Page 2 of 2
The Honorable David T. Schultz
Magistrate Judge, District of Minnesota
June 3, 2019
Page 2


                                          Sincerely,

                                          s/ Hillary A. Taylor

                                          HILLARY A. TAYLOR
                                          Assistant Attorney General

                                          (651) 757-1177 (Voice)
                                          (651) 282-5832 (Fax)
                                          hillary.taylor@ag.state.mn.us

                                          Attorney for State Defendants
